Opinion of the Court
Robert E. Quinn, Chief Judge:
At trial, the accused pleaded guilty to a specification laid under Article 92, Uniform Code of Military Justice, 10 USC § 892, alleging the violation of “a lawful general order.” However, before the board of review he contended the specification fails to set out an offense under Article 92 in that it does not contain an allegation that he had knowledge of the order. See United States v Bunch, 3 USCMA 186, 11 CMR 186. The board of review held the order was a “general order” within the meaning of Article 92(1), supra, and, consequently, it was not necessary to allege that the accused had knowledge thereof. See United States v Stone, 9 USCMA 191, 25 CMR 453. We granted review to consider the correctness of the board of review’s decision.
In a prosecution for a violation of Article 92, knowledge of a “general order” need not be alleged or proved. Cf. subsections 1 and 2 of the Article; see also United States v Stone, supra. However, as to any “other lawful order” under Article 92, knowledge must be alleged and proved. United States v Curtin, 9 USCMA 427, 26 CMR 207; United States v Bunch, supra.1 Initially, the difference between the two orders is determined by two broad criteria: (1) Does the order apply generally to all personnel stationed within or having duty with a command, and (2) does the commander have the power to issue a general order? Here, the problem is to determine whether the commander promulgating the order is within or outside the class of major commanders authorized to issue general orders. Some of our cases provide a frame of reference for the determination of that question.
In United States v Stone, supra, we pointed out that the upper level of competent commanders is “at least those commands which are major commands and only one step removed from the Departments of the Army, Navy, and Air Force, and the Headquarters of the Marine Corps and Coast Guard.” In United States v Snyder, 1 USCMA 423, *2944 CMR 15, we considered the lower level of the class. We there noted that authority to issue general orders extends to “the commander of a post, ship, or station.” But that authority may be limited, in one respect or another, by service regulations. United States v Bunch, supra; United States v Brown, 8 USCMA 516, 519, 25 CMR 20. A commander of an area command within this class ordinarily has such duties, responsibilities, and personnel under him as to indicate that he prima facie occupies “a substantial position in effectuating the mission of the service.” United States v Brown, supra, page 518.
Another indication of a “substantial position” in the military establishment is the possession of authority to exercise general court-martial jurisdiction. Experience teaches us that authority should be commensurate with responsibility. See Naval Regulations, Article 0502 (1948). A commander who has general court-martial authority occupies a high position in the enforcement of discipline and the administration of justice. See Articles 15, 22, 65(b), 72, 138, Uniform Code of Military Justice, 10 USC §§ 815, 822, 865, 872, 938. Under service regulations he is frequently empowered to make many kinds of administrative decisions. For example, in the Navy a general court-martial authority can convene courts of inquiry to conduct various types of investigations. 1955 Naval Supplement to the Manual for Courts-Martial, United States, 1951, section 0204a, page 32. In the Army, authority to issue administrative discharges from the service is reserved to general court-martial commanders. AR 615-362; AR 635-206; see also AR 600-140 (line-of-duty investigations).
The order in this case was issued by the Commander, United States Forces Azores. Some of the responsibilities of the command were summarized by the board of review as follows:
“. . . he was the senior United States commander in the Azores with authority over substantially all United States personnel situated there, was responsible directly to CINCLANT, was the only United States commander in the Azores authorized to deal with Portugese authorities in matters relating to the Azores, and was in a general sense the United States commander in and for the area of the Azores.”
It also appears that the command has reciprocal general court-martial jurisdiction over Army, Navy, and Air Force personnel stationed in and on duty with units under the command. Department of Defense Directive 5510.4, September 5, 1956. Measured by the appropriate criteria, it is patently a major command. As such, the commander is competent to issue general orders within the meaning of Article 92, supra.2 Accordingly, the specification is legally sufficient and the accused’s plea of guilty is not improvident.
The decision of the board of review is affirmed.
Judge Ferguson concurs.

 By his plea of guilty, the accused admitted the truth of the allegations in the specification. Since the order is alleged to be a “general order,” it would appear that the specification is legally sufficient. But as part of his argument on appeal, the accused contends the command authority of the command issuing the order depends in part on classified documents; as a result, he maintains he “could not have known whether he was correctly charged with” a general order. In the interests of justice, therefore, we consider the appeal as including a contention that the accused improvidently entered the plea of guilty. See United States v Huffaker, CM 400909, December 19, 1958.


 We have not been referred to, and we know of, no order by superior authority limiting the power of the commander to issue general orders. See United States v Bunch, 3 USCMA 186, 11 CMR 186; United States v Gray, 6 USCMA 615, 20 CMR 331.